FILED
                            NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10144

               Plaintiff - Appellee,             D.C. No. 4:10-cr-02893-RCC

  v.
                                                 MEMORANDUM *
GILBERTO ENRIQUEZ-
VALENZUELA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Gilberto Enriquez-Valenzuela appeals from his guilty-plea conviction and

30-month sentence for importation of marijuana, in violation of 21 U.S.C. § 952,

and possession with intent to distribute marijuana, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(B)(vii). Pursuant to Anders v. California, 386 U.S. 738

(1967), Enriquez-Valenzuela’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Enriquez-Valenzuela with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    11-10144